Citation Nr: 0515559	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  03-14 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for ventral hernia.

3.  Entitlement to service connection for a heart disorder, 
to include hypertension.

4.  Entitlement to service connection for left carpal tunnel 
syndrome.

5.  Entitlement to service connection for a visual 
impairment.

6.  Entitlement to service connection for migraine headaches.

7.  Entitlement to service connection for asthma.

8.  Entitlement to service connection for mononucleosis.

9.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine with bulging 
disc at L5-S1.  

10.  Entitlement to a rating in excess of 10 percent for 
rosacea.

11.  Entitlement to a rating in excess of 10 percent for 
hiatal hernia with gastroesophageal reflux disease.

12.  Entitlement to a compensable rating for right carpal 
tunnel syndrome.

13.  Entitlement to a compensable rating for the residuals of 
right knee trauma.

14.  Entitlement to a compensable rating for degenerative 
joint disease of the left knee.

15.  Entitlement to a compensable rating for sarcoidosis.

16.  Entitlement to a compensable rating for right ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1976 to March 1979 and from August 1983 to December 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Subsequently, the case was 
transferred to the RO in San Juan, the Commonwealth of Puerto 
Rico.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claims and of which parties were expected to 
provide such evidence by correspondence dated in 
October 2001.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

In this case, in an appellant's brief dated May 2, 2005, the 
veteran's national service representative, citing 38 C.F.R. 
§ 20.600, requested the case be remanded to allow the local 
representative an opportunity to present a statement in 
support of the claims.  It was also noted that evidence 
pertinent to certain claims had been added to the claims file 
since the April 2003 statement of the case without waiver of 
agency of original jurisdiction consideration.  See 38 C.F.R. 
§§ 19.31, 20.1304 (2004).  The Board notes that the 
April 2003 statement of the case included reference to the 
rating criteria for arthritis due to trauma (Diagnostic Code 
5010) and other knee impairments (Diagnostic Code 5257), but 
did not provide rating criteria information as to any of the 
veteran's other service-connected disabilities.  In light of 
these due process problems, the Board finds additional 
development is required prior to appellate review.

It is also significant to note that during the course of this 
appeal the regulations for rating disabilities of the spine 
were revised effective September 23, 2002, and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) 
and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The regulations for 
the evaluation of skin disabilities under 38 C.F.R. § 4.118 
were revised effective August 30, 2002.  See 67 Fed. Reg. 
49590-49599 (Jul. 31, 2002) and corrections 67 Fed. Reg. 
58448-58449 (Sept. 16, 2002).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 
(Apr. 10, 2000).

Accordingly, this matter is REMANDED for the following:  

1.  The veteran's local service 
representative should be given an 
opportunity to provide a statement in 
support of the claims.

2.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all evidence 
received subsequent to the April 2003 
statement of the case.  All applicable 
laws and regulations should be considered 
and the applicable rating criteria should 
be identified for each service-connected 
disability.  If the benefits sought 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




